DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 3/4/2022. Claim 7 is cancelled. Claims 1-6 and 8 are pending in this action.

Allowable Subject Matter

Claims 1-6 and 8 are allowed.
The following is the examiner’s statement of reasons for allowance: claims 1-6 and 8 are allowed because the prior art fails to specifically disclose or suggest the elements performing/steps to “a controller that receives a distribution data including a display schedule and content from a content distribution apparatus, and a storage that stores the distribution data, wherein when the controller displays the content based on the display schedule, the controller: displays a replacement content based on a display duration indicated by an attribute regarding the display duration if the replacement content is stored in a specific folder of the storage and the replacement content has the attribute regarding the display duration, and displays the replacement content based on a display duration determined by information regarding the display duration if the replacement content does not have an attribute regarding the display duration and information regarding the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/CHENEA DAVIS/Primary Examiner, Art Unit 2421